Citation Nr: 0025031	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1968 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1997 rating decision by the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in July 1997, a statement of the case was issued in August 
1997, and a substantive appeal was received in September 
1997.  Although the veteran requested a personal hearing at 
the RO, he reportedly failed to report for the hearing. 


REMAND

The veteran claims that he has suffered an increase in the 
severity of his service-connected PTSD.  When a veteran is 
seeking an increased rating, such an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  38 U.S.C.A. § 5107(a); Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  With a well-grounded 
claim arises a statutory duty to assist the veteran with the 
development of evidence in connection with his claim.  38 
U.S.C.A. § 5107(a).  The duty to assist includes an adequate 
examination.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  

The claims file includes the reports of several VA 
hospitalizations over the past several years.  There are also 
of record the reports of regular therapy sessions attended by 
the veteran.  However, the information documented in the 
hospital reports and therapy reports appears to focus more on 
treatment and suggested ways to lessen PTSD symptoms rather 
than documenting current PTSD symptoms.  The Board notes that 
there has apparently not been a comprehensive VA psychiatric 
examination for rating purposes since April 1997.  Under the 
circumstances, the Board is unable to find that the record as 
it stands allows for an equitable and informed review of the 
veteran's appeal.  The duty to assist the veteran mandates 
further development in this case.  38 U.S.C.A. § 5107(a) 
(West 1991). 


Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records 
(including hospital, outpatient and PTSD 
therapy) not already of record should be 
obtained and associated with the claims 
file.  

2.  The veteran should be scheduled for a 
special VA psychiatric examination to 
ascertain the severity of his service-
connected PTSD.  The claim file should be 
made available to the examiner for review 
in connection with the examination.  Any 
indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the veteran, the 
examiner should clearly report all 
current PTSD symptomatology to allow for 
evaluation according to applicable VA 
diagnostic criteria to specifically 
include the criteria set forth in the 
General Rating Formula for Mental 
Disorders under Diagnostic Code 9440.  
The examiner should also report a Global 
Assessment of Functioning (GAF) score.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if an increased rating for PTSD 
is warranted.  The RO should also 
expressly consider whether referral for 
an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) is warranted.  

4.  The veteran and his representative 
should then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
veteran and his representative have the right to submit 
additional evidence and argument in support of the matter 
addressed by the Board in this remand. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 

